           Case 2:20-cv-00193-AA          Document 3       Filed 02/03/20      Page 1 of 2




Jorge Carvajal-Echeagary
SRCl#l 5797562
777 Stanton Blvd.
Ontario, Oregon 97914



                      UNITED STATES DISTRICT COURT FOR THE

                                    DISTRICT OF OREGON

                                              )
     JORGE CARVAJAL-ECHEAGARY,                )
                                              )               Case No.     2:20-cv-00193-AA
                           Plaintiff,         )
                                              )
     v.                                       )               MOTION FOR APPOINTMENT
                                              )               OF COUNSEL
     BRAD CAIN et. al. Superintendent Snake , )
     River Correctional Institution,          )
     DR. GULICK                               )
        DR. DIGIULIO                          )                       --28 U.S.C. § 1915(e)(l)--
                           Defendants.        )
     _ _______________ )
     COMES NOW,            , a prisoner not represented by counsel

in the above entitled matter and, pursuant to -28 U.S.C. § 1915(e)(l)-, respectfully requests this

Court for its order appointing counsel to represent plaintiff in this matter for the following

reasons:

       1. The plaintiff is unable to afford counsel

       2. The issues involved in this case are complex.

       3. The case involves medical issues that will require expert testimony.

       4. The plaintiff suffers from stage_ cancer and is undergoing treatment for it which has

           him weak at best and bed ridden.

       5. The plaintiffs has no ability to investigate because of his medical condition.

       6. The case will require discovery documents and depositions of a number of witnesses.




Page 1 of 1 - Motion for Appointment of Counsel                                       Form 39.150
           Case 2:20-cv-00193-AA              Document 3          Filed 02/03/20   Page 2 of 2




       7. The plaintiff has limited understanding as English is his second language and he has

          no legal education.

       8. The plaintiffs allegations, if proved, clearly establishes a constitutional violation.


This motion is supported by an Application to Proceed In Forma Pauperis and a Six Month Print-
Out of Inmates Trust Account statement, attached.


     Dated this   <'L~   day of_~_,,e..,"----'b.,_•_ _ _ _ _ _ , 20 '2,,0 .




                                                             (Signature)
                                                            Jorge Carvaj al-Echeagary
                                                            SRCI#15797562777
                                                            Stanton Blvd.
                                                            Ontario, Oregon 97914




Page 1 of 1 - Motion for Appointment of Counsel                                         Form 39.150
